PER CURIAM.
These three appeals were heard together. C. A. Marshall, a citizen of Missouri, filed a bill in equity in the lower court against G. B. Rowden, U. S.' Weddington, W. L. Underwood, and Martha H. Dickson, citizens of Texas. The purpose of the bill was to foreclose two mortgages executed by the defendant Rowden to the Zeb F. Crider Commission Company to secure two promissory notes, one for $5,202.50 and the other for $5,644.50. Plaintiff became owner of the mortgages and notes. The mortgages embraced 198 head of three year old steers, 358 head of one year old steers, and 287 head of heifers. The defendant Rowden made no defense. W. L. Underwood, Martha H. Dickson, and U. S. Weddington filed separate answers, each claiming severally a part of the cattle embraced in the mortgages. The issue as to the claim made by each defendant was as to the priority and validity of the claim of the plaintiff under the mortgages to the property in question. Evidence was taken by the plaintiff and by each defendant, and the cause submitted to the court for decision." The circuit court sustained the claim of the plaintiff as against each defendant, rendering an elaborate and carefully prepared decree, in which the findings of fact and conclusions of law are fully stated. We have carefully examined the evidence found in the three records before us, and in our opinion it fully sustains the decree of the circuit court. A review or a condensed statement of the evidence would serve no useful purpose. It is sufficient to say that we fully approve the findings of fact and the conclusions of law relating to the claims of each one of the defendants, as stated in the final decree of the court from which these appeals are taken. The decree of the circuit court is affirmed.